   Case 1:19-cr-00366-CBA
              FILED       Document 1 Filed 08/14/19 Page 1 of 10 PageID #: 1
             IN CLEiRK S OFFICE
         U.S. DISTRICT COURT E.D.N.Y.

         ★ AUG H 2019 *
                                                  CR 19-366
         BROOKLYN OFFICE
 MPR:CRH/RCH                                                      COGAN, J
F. # 2018R01833/OCDETF #NYNYE-801


 UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                  BULSARA, MJ.
                                              X


 UNITED STATES OF AMERICA                         INDICTMENT


        - against -                               Cr. No.
                                                  (T.21,U.S.C.,§§841(b)(l)(A)(i),
 SALVADOR CIENFUEGOS ZEPEDA,                       841(b)(1)(A)(ii)(n), 841(b)(1)(A)(vii),
    also known as "El Padrino" and "Zepeda,"       841(b)(l)(A)(viii), 846, 853(a), 853(p),
                                                   959(d), 960(b)(1)(A), 960(b)(l)(B)(ii),
                      Defendant.                   960(b)(1)(G), 960(b)(1)(H), 963 and 970;
                                                   T. 18, U.S.C., §§ 982(a)(1), 982(b)(1), .
                                                   1956(h), 3238 and 3551 ^^.)
                                             X


THE GRAND JURY CHARGES:

                                         COUNT ONE
                      (International Heroin, Cocaine, Methamphetamine and
                       Marijuana Manufacture and Distribution Conspiracy)

               1.      In or about and between December 2015 and February 2017, both dates

being approximate and inclusive, within the extraterritorial jurisdiction ofthe United States,

the defendant SALVADOR CIENFUEGOS ZEPEDA, also known as "El Padrino" and

"Zepeda," together with others, did knowingly and intentionally conspire to manufacture and,

distribute one or more controlled substances, intending,,knowing and having reasonable cause

to believe that such substances would be unlawfully imported into the United States from a

place outside thereof, which offense involved:(a) a substance containing heroin, a Schedule I

controlled substance;(b)a substance containing cocaine, a Schedule II controlled substance;
                                                    u ^
Case 1:19-cr-00366-CBA Document 1 Filed 08/14/19 Page   2 ofr.10
                                                              I' .
                                                                   PageID #: 2
                                                   .Y' .'i iJ l-i ^   i ; 'I'I

                                                              'iW\ r- -f.



          i /4y\DCJ-'J



          ■ v;      I?
   Case 1:19-cr-00366-CBA Document 1 Filed 08/14/19 Page 3 of 10 PageID #: 3




(c)a substance containing methamphetamine, a Schedule 11 controlled substance; and(d)a

substance containing marijuana, a Schedule I controlled substance, contrary to Title 21, United

States Code, Sections 959(a) and 960(a)(3). The amount of heroin, cocaine, methamphetamine

and marijuana involved in the conspiracy attributable to the defendant as a result of his own

conduct, and the conduct of other conspirators reasonably foreseeable to him, was(a)one

kilogram or more ofa substance containmg heroin;(b)five kilograms or more of a substance

containing cocaine;(c)500 grams or more of a substance containing methamphetamine; and

(d) 1,000 kilograms or more of a substance containing marijuana.

              (Title 21, United States Code, Sections 963, 960(b)(1)(A), 960(b)(l)(B)(ii),

960(b)(1)(G), 960(b)(1)(H)and 959(d); Title 18, United States Code, Sections 3238 and 3551

  seq.)

                                        COUNT TWO
                          (Heroin, Cocaine, Methamphetamine and
                             Marijuana Importation Conspiracy)

              2.     In or about and between December 2015 and February 2017, both dates

being approximate and inclusive, within the Eastern District ofNew York and elsewhere, the

defendant SALVADOR CIENFUEGOS ZEPEDA,also known as "El Padrino" and "Zepeda,"

together with others, did knowingly and intentionally conspire to import one or more

controlled substances into the United States from a place outside thereof, which offense

involved:(a)a substance containing heroin, a Schedule I controlled substance;(b)a substance

containing cocaine, a Schedule El controlled substance;(c)a substance containing

methamphetamine, a Schedule II controlled substance; and(d)a substance containing
   Case 1:19-cr-00366-CBA Document 1 Filed 08/14/19 Page 4 of 10 PageID #: 4




 marijuana, a Schedule I controlled substance, contrary to Title 21, United States Code,

 Sections 952(a) and 960(a)(1). The amount ofheroin, cocaine, methamphetamine and

marijuana involved in the conspiracy attributable to the defendant as a result ofhis own

conduct, and the conduct of other conspirators reasonably foreseeable to him, was(a)one

kilogram or more of a substance containing heroin;(b)five kilograms or more of a substance

containing cocaine;(c)500 grams or more of a substance containing methamphetamine; and

(d) 1,000 kilograms or more ofa substance contiaining marijuana.

              (Title 21, United States Code, Sections 963,960(b)(1)(A), 960(b)(l)(B)(ii),

960(b)(1)(G)and 960(b)(1)(H); Title 18;, United States Code, Sections 3551 et seq.)

                                       COUNT THREE
                           (Heroin, Cocaine, Methamphetamine and
                              Marijuana Distribution Conspiracy),

              3.     In or about and between December 2015 and Febraaiy 2017, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant SALVADOR CIENFUEGOS ZEPEDA,also known as "El Padrino" and "Zepeda,"

together with others, did knowingly and intentionally conspire to distribute and possess with

intent to distribute one or more controlled substances, which offense involved:(a)a substance

containing heroin, a Schedule I controlled substance;(b)a substance containing cocaine, a

Schedule U controlled substance;(c)a substance containing methamphetamine, a Schedule 11

controlled substance; and(d)a substance containing marijuana, a Schedule I controlled

substance, contrary to Title 21, United States Code, Section 841(a)(1). The amount of heroin,

cocaine, methamphetamine and marijuana involved in the conspiracy attributable to the
   Case 1:19-cr-00366-CBA Document 1 Filed 08/14/19 Page 5 of 10 PageID #: 5




 defendant as a result of his own conduct, and the conduct of other conspirators reasonably

foreseeable to him, was(a)one kilogram or more of a substance containing heroin;(b)five

kilograms or more of a substance containing cocaine;(c)500 grams or more of a substance

containing methamphetamine; and(d) 1,000 kilograms or more of a substance containing

marijuana.

               (Title 21, United States Code, Sections 846, 841(b)(l)(A)(i),

841(b)(l)(A)(ii)(n)j 841(b)(l)(A)(vii) and 841(b)(l)(A)(yiii); Title 18, United States Code,

Sections 3551 et seq.)

                                         COUNT FOUR
                          (Conspiracy to Launder Narcotics Proceeds)

               4.     In or about and between December 2015 and February 2017, both dates

being approximate and inclusive, within the Eastern District ofNew York and elsewhere, the;

defendant SALVADOR CIENFUEGOS ZEPEDA,also known as "El Padrino" and "Zepeda,"

together with others, did knowingly and intentionally conspire to:(i) conduct one or more

financial transactions in and affecting interstate and foreign commerce,to wit: the transfer and

delivery of Mexican and United States currency, which transactions in fact involved the

proceeds ofspecified unlawful activity, to wit: narcotics trafficking, in violation of Title 21,

United States Code, Sections 841(a)(1), 846, 952(a), 959(a), 960(a)(1), 960(a)(3) and 963,

knowing that the property involved in the transactions represented the proceeds ofsome form

ofunlawful activity,(a) with the intent to promote the carrying on ofthe specified unlawful

activity, contrary to Title 18, United States Code, Section 1956(a)(l)(A)(i), and(b)knowing

                                                4
   Case 1:19-cr-00366-CBA Document 1 Filed 08/14/19 Page 6 of 10 PageID #: 6




that the transactions were designed in whole and in part to conceal and disguise the nature, the

location, the source, the ownership and the control ofthe proceeds ofthe specified unlawful

activity, contrary to Title 18, United States Code, Section 1956(a)(1)(B); and (ii)transport,

transmit and transfer monetary instruments and funds from one or more places in the United

States to and through one or more places outside the United States, to wit: one or more

locations and recipients in Mexico,(a) with the intent to promote the carrying on ofthe

specified unlawful activity, contrary to Title 18, United States Code, Section 1956(a)(2)(A),

and(b)knowing that the monetary mstruments and funds represented the proceeds ofsome

form ofunlawful activity and knowing that such transportation, transmission and transfer were

designed in whole and in part to conceal and disguise the nature, the location, the source,the

ownership and the control ofthe proceeds ofthe specified unlawful activity, contrary to Title

18, United States Code, Section 1956(a)(2)(B).

              (Title 18, United States Code, Sections 1956(h)and 3551 et seq.)

                          CRIMINAL FORFEITURE ALLEGATION
                          AS TO COUNTS ONE THROUGH THREE


              5.     The United States hereby gives notice to the defendant that, upon his

conviction of any ofthe offenses charged in Counts One through Three,the government will

seek forfeiture in accordance with Title 21, United States Code, Sections 853(a) and 970,

which require any person convicted ofsuch offenses to forfeit:(a)any property constituting, or

derived from,any proceeds obtained directly or indirectly as the result ofsuch offenses; and
   Case 1:19-cr-00366-CBA Document 1 Filed 08/14/19 Page 7 of 10 PageID #: 7




(b)any property used, or intended to be used, in any manner or part, to commit, or to facilitate

the commission of, such offenses,

               6.      If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendant:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction ofthe court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),to

seek forfeiture of any other property ofthe defendant up to the value ofthe forfeitable property

described in this forfeiture allegation.

              (Title 21, United States Code, Sections 853(a), 853(p) and 970)

                            CRIMINAL FORFEITURE ALLEGATION
                                     AS TO COUNT FOUR


               7.     The United States hereby gives notice to the defendant that, upon his

conviction ofthe offense charged in Count Four,the government will seek forfeiture in

accordance with Title 18, United States Code, Section 982(a)(1), which requires any person

convicted ofsuch offense to forfeit any property, real or personal, involved in such offense, or

any property traceable to such property.

                                               6        .
  Case 1:19-cr-00366-CBA Document 1 Filed 08/14/19 Page 8 of 10 PageID #: 8




               8.     If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendant:


                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction ofthe court;

                      (d)    has been substantially diminished in value; or .

                      (e)    has been commingled with other property which cannot be

divided without difSculty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any other
^   i     Case 1:19-cr-00366-CBA Document 1 Filed 08/14/19 Page 9 of 10 PageID #: 9




        property ofthe defendant up to the value ofthe forfeitable property described in this forfeiture

        allegation.

                      (Title 18, United States Code, Sections 982(a)(1) and 982(b)(1); Title 21, United

        States Code, Section 853(p))



                                                                             A TRUE BILL




                                                                             FORLPLRSON




        RICHARD P. DONOGHUL
        UNITED STATES ATTORNEY
        EASTERN DISTRICT OF NEW YORK
                         Case 1:19-cr-00366-CBA Document 1 Filed 08/14/19 Page 10 of 10 PageID #: 10

F.#2018R01833/OCDETF #NYNYE-801
FORMDBD-34                        No.
JUN. 85



                                         UNITED STATES DISTRICT COURT
                                                       EASTERN District of NEW YORK
                                                                 CRIMINAL DIVISION

                                                TEE UNITED STATES OF AMERICA
                                                                            VS.



                                                             SALVADOR CIENFUEGOS ZEPEDA,
                                                       also known as "El Padrino"and "Zepeda,"
                                                                                                 Defendant.


                                                                  INDICTMENT
                                          (T. 21, U.S.C., §§ 841(b)(l)(A)(i), 841(b)(l)(A)(ii)(II),
                                     841(b)(l)(A)(vii), 841(b)(l)(A)(viii), 846, 853(a), 853(p), 959(d),
                                    960(b)(1)(A), 960(b)(l)(B)(ii), 960(b)(1)(G), 960(b)(1)(H), 963 and
                                   970; T. 18, U.S.C., §§ 982(a)(1), 982(b)(1), 1956(h)3238 and 3551 et.
                                                                            m-)
                                                                        "

                                        A true bill.                                     Ij   ^

                                                                                         /)       Foreperson

                                  Filed in open court this                        day,

                                  of                   ,       A.D.20


                                                                                                       Clerk


                                  Bail, $

                                            MichaelP. Robotti,Assistant U.S. Attorney (718)254-7576
                                             CraigR. Heeren,Assistant U.S. Attorney (718)254-6467
                                             Ryan C. Harris, Assistant U.S. Attorney (718)254-6489
